DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-41 have been cancelled.
Claims 42-61 are pending and under examination. 

Claim Objections
Claims 42, 50 and 56 are objected to because of the following informalities:  the wording “cardiac invention” might create confusion. It is suggested “then administering at least one cardiac treatment selected ….”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 61, it is noted that “wherein the one or more clinical variables” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 42-53, 55-61 are rejected under 35 U.S.C. 103 as being unpatentable over Damman (Heart  2010 96:1297-1302) in view of Dudley (US 20140011811), Wettersten (Radcliffe Cardiology 2015, page 102-106), Kitahara (J. Cardiac Failure  2010 16: 308-313) and Schaal (US 20150160229).

Damman teaches that KIM-1 (kidney injury molecule 1) can be a biomarker for diagnosis heart failure patients (See Title, Abstract). However, Damman does not teach combining adiponectin and troponin/or midkine for diagnosis. Furthermore, Damman reference is silent in using a combined score of these biomarkers for evaluating heart failure. 

Nevertheless, combining with additional biomarkers for diagnosis purpose is well-known and commonly practiced in the field.

For example, Dudley teaches that adiponectin is a biomarker for diagnosis of heart failure (See section 0119).

In addition, for decades troponin has been known as a biomarker for heart failure as reviewed by Wettersten (See Abstract; page 102-104).

Moreover, Midkine has also been identified as a biomarker for heart failure by Kitahara’s group (see Abstract). 

As to the use of combined score, Schaal teaches using a combined score of various biomarkers in assessing the risk of heart failure in a patient (see section 0076).

Taken together, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the methods taught by Dudley, Wettersten, Kitahara to measure additional biomarkers, such as adiponectin, troponin, and midkine in evaluating the risk of heart failure in a patient because one clinician in the field would have been motivated to use more biomarkers instead relying only on one biomarker KIM-1 for a more thorough and complete diagnosis. Moreover, Shaal reference is in an analogous field, i.e. heart failure, and provides the motivation to combine the results of measurements into a score for comparison. One ordinary skill in the field would have been motivated to employ this combined score methodology for more objective judgment as well as convenience. 

Lastly, as to the options on the treatments, Kitahara reference has listed conventional treatments, including ACE inhibitor, beta-blockers, diuretics, statins for lowering lipid (See Table 1). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Kitahara to treat the identified patients in order to ameliorate the condition of the patients. Treating the identified patients is a routine practice in the field. 

With regard to claims 46 and 49, it would have been prima facie obvious to one ordinary skill in the field, when combining the results of KIM-1, adiponectin, troponin, and midkine into a diagnosis score, to identified subjects having the at least 70% obstruction in the major epicardial vessel with reasonable expectation of success because of the same biomarkers for the same heart failure disease.  

With regard to claims 47-48, Damman, Dudley, Wettersten and Kitahara all have considered different clinical variables, such as gender, age, weight, or medical histories (See Materials and Methods of patients). 

With regard to claim 51 and 56, Wettersten also teaches conventional nitrate and cardiac catheterization for treating heart failure patients (See page 105, right column). 

With regard to claim 57 and 61, Damman teaches conventional percutaneous coronary intervention for treating heart failure patients (See page 3).

With regard to claim 58, similarly Schaal teaches conventional coronary bypass surgery for treating heart failure patients (See section 0074).

Claim(s) 54 is rejected under 35 U.S.C. 103 as being unpatentable over Damman, Dudley, Wettersten, Kitahara and Schaal as applied to claims 42-53, 55-61 above, and further in view of Johnson (US 20080269346).

Claim 54 directs to an antiplatelet treatment which is not revealed by Damman, Dudley, Wettersten, Kitahara and Schaal.  
Johnson teaches administering antiplatelet agents as an option for heart failure (See section 0068).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of administering antiplatelet agent to heart failure patients as taught Johnson for treating identified heart failure patients to ameliorate their condition.  

                                                            Conclusion 

11.       No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641